



SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT


THIS SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of August 7, 2018 among the parties identified
as “Obligors” on the signature pages hereto and such other parties that may
become Obligors hereunder after the date hereof (each individually an “Obligor”
and collectively the “Obligors”), and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations (defined below).


RECITALS


WHEREAS, pursuant to the Second Amended and Restated Syndicated Facility
Agreement dated of even date herewith (as amended, modified, supplemented,
increased, extended and restated from time to time, the “Facility Agreement”)
among Interface, Inc., a Georgia corporation (the “Company”), the Designated
Borrowers identified therein, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent, and the Lenders have agreed to
make Loans and the L/C Issuer has agreed to issue Letters of Credit upon the
terms and subject to the conditions set forth therein; and
WHEREAS, this Agreement is required by the terms of the Facility Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Facility Agreement, and the following
terms which are defined in the Uniform Commercial Code in effect from time to
time in the State of Georgia except as such terms may be used in connection with
the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply (the “UCC”): Accession, Account,
Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Money, Proceeds, Securities Account, Security
Entitlement, Security, Software, Supporting Obligation and Tangible Chattel
Paper.


(b)    In addition, the following terms shall have the meanings set forth below:


“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.


“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.


“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.


“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
    
“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is owned by such
Obligor and (ii) 65% (or such greater percentage that, due to a change in an
applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Material Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956‑2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) in each Material Foreign Subsidiary that is owned
directly by such Obligor, including the Equity Interests of the Subsidiaries
owned by such Obligor as set forth on Schedule 1 hereto, in each case together
with the certificates (or other agreements or instruments), if any, representing
such Equity Interests, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and


(2)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.


“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all reasonable out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the Obligations, including the actual fees,
charges and disbursements of counsel.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Money; (c)
all Chattel Paper; (d) those certain Commercial Tort Claims set forth on
Schedule 2 hereto; (e) all Copyrights; (f) all Copyright Licenses; (g) all
Deposit Accounts; (h) all Documents; (i) all Equipment; (j) all Fixtures; (k)
all General Intangibles; (l) all Instruments; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Patents; (q) all
Patent Licenses; (r) all Pledged Equity; (s) all Software; (t) all Supporting
Obligations; (u) all Trademarks; (v) all Trademark Licenses; and (w) all
Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any Excluded Property
and the term “Collateral” shall be limited accordingly.


The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.    Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:


(a)    Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Obligor
(other than Permitted Liens).


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent's security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments. With
respect to any Collateral consisting of a Deposit Account, Security Entitlement
or held in a Securities Account, upon execution and delivery by the applicable
Obligor, the applicable Securities Intermediary and the Administrative Agent of
an agreement granting control to the Administrative Agent over such Collateral,
the Administrative Agent shall have a valid and perfected, first priority
security interest in such Collateral, it being understood that no such control
agreement is required to be executed or delivered by any Obligor except as
provided in Section 4(a).


(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.


(d)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment or Inventory in transit with common carriers
and (iii) Equipment and Inventory in the possession or control of a
warehouseman, bailee or any third party agent or processor of such Obligor with
a value, when taken together with Equipment and Inventory of all other Obligors
in the possession or control of warehousemen, bailees, agents or processors, not
in excess of $2,500,000, unless the Obligors have complied with Section 4(c). No
Inventory of an Obligor is held by a Person other than an Obligor pursuant to
consignment, sale or return, sale on approval or similar arrangement.


(e)    Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights, warrants, options or other rights
to purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Pledged Equity, except to the
extent expressly permitted under the Loan Documents.


(f)    No Other Equity Interests, Instruments, Etc. No Obligor owns any
certificated Equity Interests in any Subsidiary that are required to be pledged
and delivered to the Administrative Agent hereunder other than as set forth on
Schedule 1 hereto, and all such certificated Equity Interests have been
delivered to the Administrative Agent.


(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent in writing, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.


(h)    Contracts; Agreements; Licenses. The Obligors have no material contracts,
agreements or licenses constituting Collateral which, by their terms (after
giving effect any provisions of the UCC, any other applicable Law (including
Debtor Relief Laws) or principles of equity), or as a matter of law, prevent the
granting of a security interest therein or a collateral assignment thereof.


(i)    Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the holders
of the Secured Obligations of the rights and remedies provided for in this
Agreement.


(j)    Commercial Tort Claims. No Obligor has any Commercial Tort Claims seeking
damages in excess of $250,000 in any individual instance other than as set forth
on Schedule 2 hereto.


4.    Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full (other than
(x) contingent indemnification or reimbursement obligations for which no claim
has been asserted, (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount) and the Revolving Commitments have expired or been terminated, such
Obligor shall:


(a)    Instruments/Chattel Paper/Pledged Equity/Control.
            
(i)    If any amount in excess of $250,000 in any individual instance payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Obligor at all times or, if requested by the Administrative Agent to
perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the
Administrative Agent. Such Obligor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent's security interest in
such Tangible Chattel Paper.


(ii)    Deliver to the Administrative Agent promptly upon the receipt thereof by
or on behalf of an Obligor, all certificates and instruments constituting
Pledged Equity. Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Obligor
for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a) hereto.


(iii)    Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper, provided that the obligation in this clause
(a)(iii) with respect to Deposit Accounts shall only apply during the
continuance of an Event of Default.


(b)    Filing of Financing Statements, Notices, etc. Each Obligor shall execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests in the Collateral granted hereunder, including (A) such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights in the form of Exhibit 4(c)(i), (C) with regard
to Patents, a Notice of Grant of Security Interest in Patents for filing with
the United States Patent and Trademark Office in the form of Exhibit 4(c)(ii)
hereto and (D) with regard to Trademarks, a Notice of Grant of Security Interest
in Trademarks for filing with the United States Patent and Trademark Office in
the form of Exhibit 4(c)(iii) hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder in respect of the Collateral.
Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor's attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent's reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) and the
Revolving Commitments have expired or been terminated. Each Obligor hereby
agrees that a carbon, photographic or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.


(c)    Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a
value in excess of $2,500,000 is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Obligor and the
Administrative Agent so requests (i) notify such Person in writing of the
Administrative Agent's security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent's account and subject to
the Administrative Agent's instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.


(d)    Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2 listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $250,000 in any individual instance
and (ii) execute and deliver such statements, documents and notices and do and
cause to be done all such things as may be reasonably required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent's security interest in any Commercial Tort
Claims initiated by or in favor of any Obligor.


(e)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property (unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property), except to the extent that the value of
such personal property in the aggregate for all such personal property of all
Obligors so affixed or made into real property does not exceed $2,500,000.


(f)    Issuance or Acquisition of Equity Interests in Partnership or Limited
Liability Company. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.


5.    Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).


6.    Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein, the Administrative Agent may, at its sole option
and in its sole discretion, perform the same and in so doing may expend such
sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien (other than a Permitted Lien), expenditures made in defending
against any adverse claim and all other expenditures which the Administrative
Agent may reasonably make for the protection of the security hereof or which may
be compelled to make by operation of Law. All such sums and amounts so expended
shall be repayable by the Obligors on a joint and several basis promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale (which in the case of a private sale
of Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker's board or elsewhere, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent's compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Obligors in accordance
with the notice provisions of Section 11.02 of the Facility Agreement at least
10 days before the time of sale or other event giving rise to the requirement of
such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Obligor further acknowledges and agrees that any offer to
sell any Pledged Equity which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such securities. The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
applicable Law, any holder of Secured Obligations may be a purchaser at any such
sale. To the extent permitted by applicable Law, each of the Obligors hereby
waives all of its rights of redemption with respect to any such sale. Subject to
the provisions of applicable Law, the Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.


(b)    Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor's
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor's customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent's security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent's
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Secured Obligations in
the Accounts. Each Obligor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent's own
convenience and that such Obligor shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the holders of the Secured Obligations
shall have any liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.
Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications, (ii) upon the Administrative Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others reasonably satisfactory to the Administrative Agent
to furnish to the Administrative Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent's satisfaction the existence, amount and terms of any Accounts.


(c)    Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.


(d)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


(e)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their breach in bad faith, gross negligence or willful misconduct
hereunder. The rights and remedies of the Administrative Agent and the holders
of the Secured Obligations under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
holders of the Secured Obligations may have.


(f)    Retention of Collateral. In addition to the rights and remedies
hereunder, during the continuation of an Event of Default, the Administrative
Agent may, in compliance with Sections 9-620 and 9-621 of the UCC and otherwise
complying with the requirements of applicable Law of the relevant jurisdiction,
accept or retain all or any portion of the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.


(g)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the reasonable out-of-pocket
costs of collection and the actual fees, charges and disbursements of counsel.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto. Notwithstanding
any provision to the contrary contained herein, in any other of the Loan
Documents or in any other documents relating to the Secured Obligations, the
obligations of each Obligor under the Facility Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any other applicable Debtor Relief
Law (including any comparable provisions of any applicable state Law).


8.    Rights of the Administrative Agent.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;


(iv)    receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;


(v)    sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;


(vi)    adjust and settle claims under any insurance policy relating thereto;


(vii)    execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may reasonably deem appropriate in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;


(viii)    institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and


(xv)    do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) and the
Revolving Commitments have expired or been terminated. The Administrative Agent
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct. This
power of attorney is conferred on the Administrative Agent solely to protect,
preserve and realize upon its security interest in the Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Facility Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.


(c)    The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.
    
(e)    Voting and Payment Rights in Respect of the Pledged Equity.


(i)    So long as no Event of Default shall have occurred and be continuing,
each Obligor may (A) exercise any and all voting and other consensual rights
pertaining to the Pledged Equity of such Obligor or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Facility
Agreement and (B) receive and retain any and all dividends (other than stock
dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Facility Agreement; and


(ii)    During the continuance of an Event of Default, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by an Obligor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Secured Obligations.


(f)    Releases of Collateral. (i) If any Collateral shall be sold, transferred
or otherwise disposed of by any Obligor in a transaction permitted by the
Facility Agreement, then the Administrative Agent, at the request and sole
expense of such Obligor, shall promptly execute and deliver to such Obligor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral. (ii) The Administrative Agent may release any of the Pledged
Equity from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.


9.    Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Facility Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 9.03 of the Facility Agreement.
    
10.    Continuing Agreement. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any Debtor
Relief Law, all as though such payment had not been made; provided that in the
event payment of all or any part of the Secured Obligations is rescinded or must
be restored or returned, all reasonable out-of-pocket costs and expenses
(including without limitation any reasonable and actual legal fees and
disbursements) incurred by the Administrative Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Facility Agreement;
provided that any update or revision to Schedule 2 hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Facility Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Facility Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Facility Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Loan Documents, any other documents relating to the Secured
Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Agreement, under any of the other Loan Documents or under any other document
relating to the Secured Obligations.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement. Immediately upon such
execution and delivery of such Guarantor Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Guarantor Joinder Agreement.


21.    Consent of Issuers of Pledged Equity.    Each Obligor that is the issuer
of any of the Pledged Equity acknowledges, consents and agrees to the grant of
the security interests in such Pledged Equity by the applicable Obligors
pursuant to this Agreement, together with all rights accompanying such security
interest as provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.


22.    Amendment and Restatement. This Agreement amends and restates the Amended
and Restated Security and Pledge Agreement dated as of August 8, 2017 among the
Obligors party thereto and the Administrative Agent (the “Existing Security
Agreement”). The parties hereto expressly acknowledge that it is not their
intention that this Agreement constitute a novation of any of the obligations,
covenants or agreements contained in the Existing Security Agreement, but rather
constitute a modification thereof or supplement thereto pursuant to the terms
contained herein. The Existing Security Agreement, in each case as amended,
modified or supplemented hereby, shall be deemed to be continuing agreements
among the parties thereto, and all Liens created under, pursuant to or in
connection with the Existing Security Agreement shall remain in full force and
effect, each in accordance with its terms (as amended, modified or supplemented
by this Agreement).


[SIGNATURE PAGES FOLLOW]























































































OBLIGORS:    INTERFACE, INC., a Georgia corporation


By: /s/ Keith E. Wright
Name: Keith E. Wright
Title: Treasurer
                    
FLOR, INC., a Georgia corporation
INTERFACE AMERICAS, INC., a Georgia corporation
INTERFACEFLOR, LLC, a Georgia limited liability company
INTERFACE OVERSEAS HOLDINGS, INC., a Georgia corporation
INTERFACESERVICES, INC., a Georgia corporation
RE: SOURCE AMERICAS ENTERPRISES, INC., a Georgia corporation


By: /s/ Keith E. Wright
Name: Keith E. Wright
Title: Treasurer     


INTERFACE AMERICAS HOLDINGS, LLC, a Georgia limited liability company


By:    Interface, Inc., its Manager


By: /s/ Keith E. Wright
Name: Keith E. Wright
Title: Treasurer


INTERFACE REAL ESTATE HOLDINGS, LLC, a Georgia limited liability company


By:    Interface, Inc., its Manager


By: /s/ Keith E. Wright
Name: Keith E. Wright
Title: Treasurer


[SIGNATURE PAGES FOLLOW]
Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Henry Pennell
Name: Henry Pennell
Title: Vice President






EXHIBIT 4(a)


IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






the following equity interests of _____________________, a ____________:
    
No. of Shares                Certificate No.






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.


_______________________________


By:                    
Name:
Title:



EXHIBIT 4(c)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
copyrights and copyright applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:

EXHIBIT 4(c)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
patents and patent applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:



EXHIBIT 4(c)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
trademarks and trademark applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.


Very truly yours,


__________________________________
[Obligor]


By:                    
Name:
Title:


Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:


CHAR1\1601890v5